Name: Commission Regulation (EEC) No 1704/90 of 22 June 1990 laying down special provisions on refunds on oils and fats
 Type: Regulation
 Subject Matter: trade policy;  plant product;  political geography;  processed agricultural produce
 Date Published: nan

 No L 158/30 Official Journal of the European Communities 23 . 6. 90 COMMISSION REGULATION (EEC) No 1704/90 of 22 June 1990 laying down special provisions on refunds on oils and fats THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 2902/89 (2), Having regard to Council Regulation No 142/67/EEC of 21 June 1967 on export refunds on colza, rape and sunflower seeds (3), Having regard to Council Regulation (EEC) No 1650/86 of 26 May 1986 on the refunds and levies applicable to exports of olive oil (4), and in particular Article 7 thereof, Whereas, to take account of present circumstances in the German Democratic Republic and their effects on the market situation, no refund should be fixed on olive oil and oil seeds exported to that country ; whereas the fact that the refund is not fixed should not be taken into account for the purposes of determining the lowest rate of the refund granted ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION : Article 1 The fact that the refund on olive oil and oil seeds exported to the German Democratic Republic is not fixed shall not be taken into account :  for the purposes of determining the lowest rate of the refund within the meaning of Article 20 of Commis ­ sion Regulation (EEC) No 3665/87 (5),  for the purposes of applying Articles 4 (7) and 5 (3) of Council Regulation (EEC) No 565/80 (6). Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 June 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 June 1990. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No 172, 30. 9 . 1966, p. 3025/66. (2) OJ No L 280, 29. 9 . 1989, p. 2. (3) OJ No 125, 26. 6. 1967, p. 2461 /67 . «) OJ No L 145, 30. 5. 1986, p. 8 . (0 OJ No L 351 , 14. 12. 1987, p. 1 . ( «) OJ No L 62, 7 . 3 . 1980, p. 5 .